Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 07/24/2019 and 11/16/2021 have been received and are being considered by the examiner. 

Drawings
The drawings submitted 07/24/2019 have been received and are accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the outermost terminals" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the examiner understands the outermost terminals to be the external terminals on the bottom-most and top-most unit cells in the battery stack.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (CN10393101, presented in IDS submitted 11/16/2021, translation provided by applicant). 

With respect to claim 7, Yoshioka discloses a battery pack (1 – battery assembly) (Fig. 3) comprising : 

a plurality of unit cells (2 and 3 – adjacent battery cells) (Fig.3) that are each provided with two external terminals (2b and 3b – electrodes) (Fig. 3) that are a positive electrode terminal and a negative electrode terminal (page 2, [0004], L 6) and that are stacked and connected in series (page 2, [0005], L 2), 

    PNG
    media_image1.png
    462
    456
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outermost layers)][AltContent: textbox (Outermost terminals)]wherein of said external terminals (2b and 3b) that are provided in said unit cells (2 and 3) that are arranged in the outermost layers (labeled), the outermost terminals (labeled) that are external terminals (2b and 3b) that are not joined with said external terminals (2b and 3b) of unit cells (2 and 3) that are adjacent in the direction of stacking are bent in a direction away from the adjacent unit cells (Fig. 3 below).

With respect to claim 8, Yoshioka discloses a bus bar unit (18 - embedded terminal) of a bus-bar-connected connector (10 – battery connector) is connected to said outermost terminals (2b, labeled) (Fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727